Citation Nr: 1446166	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hepatitis C, based upon substitution of the appellant as the claimant.

2.  Entitlement to disability rating in excess of 10 percent for arthritis of the right knee, based upon substitution of the appellant as the claimant.

3.  Entitlement to death pension benefits.

4.  Entitlement to service connection for cause of the Veteran's death.




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to February 1962.  He died in April 2013.  The appellant is the surviving spouse of the Veteran.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.    

At the time of the Veteran's death, he had perfected an appeal as to the claims of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for hepatitis C and entitlement to a disability rating in excess of 10 percent for arthritis of the right knee listed on the first page of this decision.  Following the Veteran's death, in May 2013, the appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's hepatitis C and right knee disability claims.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the appellant's claim to continue the Veteran's hepatitis C and right knee disability claims were accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the appellant's request for substitution was granted.    
 
With regard to the appellant's claim of entitlement to a disability rating in excess of 10 percent for arthritis of the right knee, the Board notes that this claim was remanded in a December 2011 decision for evidentiary development.  The Veteran's claims folder has been returned to the Board for further appellate consideration.

Concurrently, in a July 2013 decision, the RO denied the appellant's claims seeking entitlement to dependency and indemnity compensation (DIC) for cause of the Veteran's death and death pension benefits.  As explained in further detail below, the appellant filed a timely notice of disagreement of the July 2013 decision; however, a statement of the case (SOC) has not been submitted addressing these issues.    

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board notes that in a May 2013 claim, the appellant also raised the issue of entitlement to accrued benefits.  The Board further notes that accrued benefits flow to the surviving spouse when it is determined that there are periodic monetary benefits to which a payee was entitled at his death under existing ratings or those based on evidence in the file at the date of death, and were due and unpaid.  As noted above, the sole pending claims at the time of the Veteran's death were whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for hepatitis C and entitlement to a disability rating in excess of 10 percent for arthritis of the right knee.  The appellant has been approved as the substitute for the Veteran's hepatitis C and right knee disability claims, and steps into his place in those claims.  Therefore, entitlement to accrued benefits on those claims are moot, as the underlying claims are essentially still active as if the Veteran were alive.

Additionally, evidence has been associated with the Veteran's claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  However, as the Board is remanding these claims, the agency of original jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.   

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Higher evaluation for right knee disability

As indicated above, in December 2011, the Board remanded the Veteran's claim of entitlement to a disability rating in excess of 10 percent for arthritis of the right knee for the AOJ to contact the Veteran to obtain the names and addresses of any medical care providers who treated the Veteran for his arthritis of the right knee since January 2011.  Additionally, the Veteran was to be afforded a VA examination to determine the severity of his right knee disability.  The Veteran's claim was to then be readjudicated by the AOJ.  If the claim on appeal was denied, a supplemental statement of the case (SSOC) was to be issued to the Veteran and his representative. 

Unfortunately, the Board finds that an additional remand is necessary prior to review of the appellant's claim of entitlement to a disability rating in excess of 10 percent for the Veteran's right knee disability.  As discussed above, the Veteran died in April 2013, and the appellant has been granted substitution for the right knee disability claim.  Prior to the Veteran's death, he had not yet been afforded a VA examination for his right knee disability.  Moreover, the AOJ did not contact the Veteran in order to obtain the names and addresses of any medical care providers who treated the Veteran for his right knee disability.  Further, the Veteran's claim was not readjudicated by the AOJ.  Although a VA examination obviously cannot be obtained to evaluate the severity of the Veteran's right knee disability, the Board finds that the appellant should be contacted to identify the names and addresses of any medical care providers who treated the Veteran for his arthritis of the right knee and that the increased rating claim should be readjudicated by the AOJ as directed by the Board in the December 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that in a statement dated June 2013, the appellant indicated that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Service connection for hepatitis C

As discussed above, prior to his death, the Veteran perfected his appeal for whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for hepatitis C.  In his August 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing via live videoconference at the RO pertaining to this issue only.  Prior to his death, he had not yet been afforded the videoconference hearing.  Following his death, the appellant was contacted via a letter dated August 2014 as to whether she desired a videoconference hearing as she was the approved substitute in this appeal.  She responded in September 2014 and continued the videoconference hearing request.    

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. §20.700(e) (2013).  In the present appeal, the appellant has not withdrawn the request for a videoconference hearing with regard to the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hepatitis C.  Therefore, remand is required to afford the appellant a hearing as to this issue.

Death pension benefits and cause of death

As was described in the Introduction above, in a January 2011 rating decision, the RO denied the appellant's claims seeking entitlement to DIC for cause of the Veteran's death and death pension benefits.  The appellant submitted a NOD with that decision.  See the appellant's statement dated March 2011.  As indicated above, the agency of original jurisdiction has not issued a SOC addressing these issues.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the appellant expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the appellant's claims of entitlement to death pension benefits and entitlement to service connection for cause of the Veteran's death.  The appellant is advised that to continue an appeal on the issues of death pension benefits and service connection for cause of the Veteran's death, she will need to file a timely substantive appeal in response to the SOC that is issued, as these issues are separate and apart from the Veteran's already perfected appeal on his hepatitis C and right knee disability claims, in which she was substituted.

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

2. Take appropriate steps to contact the appellant and obtain the names and addresses of all medical care providers who treated the Veteran for his arthritis of the right knee since January 2011.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the appellant and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The appellant must then be given an opportunity to respond.  

3. Readjudicate the claim of entitlement to a disability 
rating in excess of 10 percent for arthritis of the right knee.  If the claim remains denied, issue a supplemental statement of the case to the appellant, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

4. Schedule the appellant for a videoconference hearing before a Veterans Law Judge at the RO in Manila, Republic of the Philippines, on the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for hepatitis C.  The appellant should be notified of the date and time of the hearing.

5. Issue a statement of the case (SOC) pertaining to the issues of entitlement to death pension benefits and entitlement to service connection for cause of the Veteran's death.  In connection therewith, the appellant should be provided with appropriate notice of her appellate rights.  If, and only if, the appellant files a timely substantive appeal in response to the SOC, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



